—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered May 20, 1999, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that the justification defense was disproved beyond a reasonable doubt (see, People v O’Brien, 270 AD2d 433; People v Resnick, 133 AD2d 237). Since there was no testimony other than the defendant’s to support his claim that he acted in self defense, the issue of justification came down to a question of credibility which the jury resolved in favor of the People. Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The evidence was legally sufficient to establish that the defendant acted recklessly and with a depraved indifference to *646human life (see, People v Register, 60 NY2d 270; People v Smith, 255 AD2d 404).
The trial court properly stated the material legal principles applicable to the case and adequately explained the application of the law to the facts (see, People v Barren, 240 AD2d 586).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Altman, J. P., Krausman, H. Miller and Feuerstein, JJ., concur.